Title: To George Washington from Colonel John Nicolson, 12 June 1776
From: Nicolson, John
To: Washington, George


12 June 1776. Requests that GW order an inquiry to be made into his conduct during the recent retreat from Quebec. “Your memorialist is conscious that in the whole of his conduct on that Occasion he faithfully complied with the orders of his Superior officer which was given in Consequence of a council of war, and that in Every case he has endavoured to discharge his duty as a good officer as far as in him lay—Yet a report has lately been raised and industriously propagated by some ill minded persons (for Reasons best known to themselves) as well as through the army as Country That your memorialist has upon the above Occasion not only been Guilty of disobedience of orders but of Cowardice; whereby your memorialists Reputation (which is Dearer to him then life) is greatly injured and his usefulness as an officer much impaired.”
